Citation Nr: 0407824	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  95-33 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for metastatic papillary 
carcinoma of the thyroid, claimed as secondary to non-
ionizing radiation exposure and/or Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from April 1971 to April 
1975.  Service in Vietnam is indicated by the evidence of 
record.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Thereafter, jurisdiction over the  
veteran's claims folder was transferred to the RO in 
Portland, Oregon.  

This case was previously before the Board and was remanded to 
the RO in June 1998 and November 2001.  In April 2003, the 
Board requested a medical opinion from the Armed Forces 
Institute of Pathology (AFIP) in accordance with 38 C.F.R. § 
20.901(b) (2003).  The requested opinion was received in June 
2003.  In January 2004, the representative was provided a 
copy and 60 days to submit any additional evidence or 
argument in response to the opinion.  See 38 C.F.R. § 20.903 
(2003); see also Thurber v. Brown, 5 Vet. App. 119 (1993).  
In March 2004, the representative indicated that the veteran 
had no further evidence or argument to present.  The case is 
now ready for appellate review.  


FINDING OF FACT

The evidence of record is in equipoise as to whether the 
veteran's thyroid cancer is related to his exposure to 
herbicides in Vietnam.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his thyroid cancer was incurred during active service.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
thyroid cancer.  Specifically, he asserts that his thyroid 
cancer is secondary to exposure to working on aircraft radar 
during his work as an aircraft mechanic.  Alternatively, he 
claims that exposure to herbicides in Southeast Asia during 
the Vietnam War may have caused the disease.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the April 
1995 Statement of the Case (SOC) and the March 2001 
Supplemental Statement of the Case (SSOC).  Crucially, the RO 
informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated in April 2002.  
This letter advised the veteran of the provisions relating to 
the VCAA, to include advising him that he could provide 
medical evidence showing that his thyroid cancer was related 
to his military service.  Specifically, he was advised that 
he could provide the names, addresses, and approximate dates 
of treatment for all VA and non-VA health care providers who 
had treated him for the thyroid cancer.  He was informed as 
well that he could provide VA authorization to obtain any 
private medical records by completing the appropriate forms 
(VA Form 21-4142), copies of which were enclosed with the 
letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of this claim 
(by rating decision in February 1995).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication pre-dated the enactment of the VCAA.  
The Board is aware that the RO did not readjudicate the claim 
following VCAA notice compliance action.  However, in light 
of the favorable outcome in this decision, the Board does not 
believe that remand to the RO for additional adjudication is 
necessary because the veteran is not prejudiced by the 
Board's decision.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, and  medical opinions, which will be 
described below.  The veteran and his representative have not 
identified any outstanding evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  The 
veteran testified before a hearing officer at the RO in 
September 1995.  In March 1998, the veteran testified at a 
Travel Board hearing before a Member of the Board (now know 
as a Veterans Law Judge or VLJ) who subsequently retired.  
Upon review, the Board notes that the veteran has not been 
afforded an opportunity to have another Travel Board hearing 
before a VLJ.  However, as noted above, in light of the 
favorable outcome in this decision, the Board does not 
believe that remand to the RO is necessary because the 
veteran is not prejudiced by the Board's decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - herbicide exposure

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period will be presumed to have been 
exposed to an herbicide agent during that service.  38 
U.S.C.A. § 1116(f) (West 2002).  When such a veteran develops 
a disorder listed in 38 C.F.R. § 3.309(e), which disorders 
have been shown to be caused by exposure to Agent Orange, to 
a degree of 10 percent or more within the specified period, 
the disorder shall be presumed to have been incurred during 
service.  See 38 C.F.R. §§ 3.307, 3.309(e) (2003).

In addition, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Factual background 

The veteran's DD form 214 reflects that he had service in the 
Republic of Vietnam during the Vietnam era.  His military 
occupational specialty was aircraft mechanic. 

Service medical records are negative for any indication of 
thyroid disease or cancer.  The initial diagnosis of thyroid 
cancer was made based on a pathological study in November 
1993.  The veteran underwent a total thyroidectomy in 
February 1994.  The disease has now recurred and 
metastasized.  

In a statement dated in June 1999, Dr. C.G., Chief of the 
Metabolism and Endocrine Sections at the VA Medical Center 
(VAMC) in San Francisco, California, indicated that the 
veteran had developed thyroid cancer, that it was his 
understanding that the veteran had been exposed to 
environmental toxins including Agent Orange, and that these 
toxins have been linked to malignancy.  

In a medical opinion dated in February 2001, Dr. S.M., VA 
Chief Public Health and Environmental Hazards Officer, opined 
that it was possible that the veteran's thyroid cancer may be 
associated with herbicide exposure but that she could not 
state that it was as likely as not to be responsible.  

In April 2003, the Board requested an opinion from the AFIP.  
In June 2003, Dr. J.W. responded that she was not aware of 
any scientific literature that supported an association 
between exposure to herbicides and the subsequent development 
of thyroid cancer.  She indicated, however, that it was not 
known what the results of subsequent research may show.  

Analysis 

Service connection - herbicide exposure

The veteran contends that he has thyroid cancer as a result 
of exposure to Agent Orange in Vietnam during the Vietnam 
Era.

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), it is undisputed that the 
veteran has current disability from thyroid cancer.  As for 
element (2), the veteran served in Vietnam, so exposure to 
Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f).  The 
Board observes in passing that the thyroid cancer did not 
first manifest until two decades after service, long after 
the one year presumptive period in 38 C.F.R. § 3.309(a), and 
the veteran does not appear to contend otherwise. 

With respect to element (3), medical nexus, a presumptive 
connection between herbicide exposure and thyroid cancer has 
not been established.  The Secretary of VA has formally 
announced that a presumption of service connection based on 
exposure to herbicide exposure in Vietnam is not warranted 
for "any . . . condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. 
Reg. 41442 (Aug. 8, 1996).  Thyroid cancer is not listed 
among the presumptive diseases.

Nonetheless, the veteran may still prevail in his claim 
regarding thyroid cancer if he can present competent medical 
evidence showing a nexus between herbicide exposure during 
service and his development of the thyroid cancer.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the medical opinions of record, although 
suggestive of a link between herbicide exposure and thyroid 
cancer, are inconclusive as to whether the veteran's 
herbicide exposure is related to the development of thyroid 
cancer.  In other words, none of the medical opinions 
affirmatively reject any link between the veteran's herbicide 
exposure and his thyroid cancer, nor do they affirmatively 
establish that such a relationship exists.  Dr. C.G.'s June 
1999 statement simply notes a general relationship between 
herbicide agents the veteran was exposed to, including Agent 
Orange, and malignancy.  Dr. C.G. does not specifically 
opine, however, that the veteran's thyroid cancer was the 
result of herbicide exposure.  While Dr. S.M.'s February 2001 
opinion indicates that it is possible that the veteran's 
thyroid cancer may be associated with herbicide exposure, she 
was unable to state that it is as likely as not to be 
responsible.  The April 2003 AFIP opinion also does not 
conclusively rule out or affirm a link between the veteran's 
thyroid cancer and his exposure to herbicides in service.  
Dr. J.W. simply states that she is unaware of any scientific 
studies that support such a relationship, while acknowledging 
the possibility that future studies may find an association.  

The overall impression the Board gets from these medical 
opinions is that although the physicians believe that there 
nay be a link between exposure to herbicides and thyroid 
cancer, there does not exist sufficient medical research to 
prove this conclusively.  Thus, the physicians are reluctant 
to offer definitive opinions.    

The Board does not believe that asking for additional medical 
opinions would prove to be fruitful.  This case dates back 
almost a decade, and was remanded twice previously.  There 
are of record several carefully considered opinions, 
including from the VA Chief Public Health and Environmental 
Hazards Officer and from AFIP.  The opinions of record make 
it clear that research in this area is sketchy at best and 
that additional research will be required before a link 
between herbicide exposure and thyroid cancer can be 
established.  However, it is not the veteran's fault that 
such research has not yet been done.  In the meantime, he 
must deal with metastatic thyroid cancer.         

Based on review of all the evidence of record and resolving 
all doubt in the veteran's favor, the Board finds that 
service connection is warranted for thyroid cancer as a 
result of herbicide exposure.  In so deciding, the Board 
readily acknowledges that the medical opinions of record are 
somewhat tentative in nature and would normally be entitled 
to little probative weight.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) [evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection].  
In this case, however, the evidence of record has implicated 
no other risk factors as causing the veteran's thyroid 
cancer.  In addition, the Board particularly notes Dr. S.M.'s 
February 2001 opinion.  As VA Chief Public Health and 
Environmental Hazards Officer, with expertise in medicine and 
environmental hazards, the Board places great weight on her 
opinion.  In her opinion, Dr. M. indicated that she was 
unable to state that it was as likely as not that the thyroid 
cancer was related to Agent Orange exposure in service.  The 
Board notes, however, that Dr. M. did not affirmatively state 
that the thyroid cancer was not likely related to such 
exposure, but merely that she was unable to state.  In the 
Board's view, such distinction is important.  

In short, the Board feels that the veteran should not be 
penalized simply because scientific studies have not 
affirmatively shown a causal relationship between herbicide 
exposure and the development of thyroid cancer.  Therefore, 
resolving every reasonable doubt in favor of the veteran, it 
is the Board's judgment that service connection for thyroid 
cancer as a result of herbicide exposure is warranted.  



Additional comment

Based on the Board's decision above, which awards service 
connection for thyroid cancer as a result of herbicide 
exposure, the need to address the veteran's contention that 
his thyroid cancer is secondary to non-ionizing radiation 
exposure is rendered moot.  


ORDER

Entitlement to service connection for thyroid cancer is 
granted.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



